                      Case 20-10553-CSS              Doc 34       Filed 03/09/20         Page 1 of 5




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    ART VAN FURNITURE, LLC, et al., 1                                   ) Case No. 20-10553 (CSS)
                                                                        )
                                          Debtors.                      ) (Joint Administration Requested)
                                                                        )

              NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS 2
          SCHEDULED FOR MARCH 10, 2020, AT 10:00 A.M. (PREVAILING EASTERN
              TIME), BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI,
               CHIEF JUDGE, UNITED STATES BANKRUPTCY COURT FOR
             THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR,
                 COURTROOM NO. 6, WILMINGTON, DELAWARE 19801 3


    1.         Voluntary Chapter 11 Petitions:

               A.    Art Van Furniture, LLC

               B.    AVF Holding Company, Inc.

               C.    AVCE, LLC

               D.    AVF Holdings I, LLC

               E.    AVF Holdings II, LLC

               F.    AVF Parent, LLC


1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
         AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
         (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
         LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location
         of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
         A copy of each pleading can be viewed on the Court’s website at https://ecf.deb.uscourts.gov and on the website
         of the Debtors’ proposed noticing and claims agent, Kurtzman Carson Consultants LLC, at
         www.kccllc.net/artvan. Further information may be obtained by calling (888) 249-2695 (U.S./Canada) or (310)
         751-2601 (International).
3
         Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
         (888-882-6878) or by facsimile (310-743-1850).




13166391
                     Case 20-10553-CSS       Doc 34       Filed 03/09/20   Page 2 of 5




           G.    Levin Parent, LLC

           H.    Art Van Furniture of Canada, LLC

           I.    AV Pure Sleep Franchising, LLC

           J.    AVF Franchising, LLC

           K.    LF Trucking, Inc.

           L.    Sam Levin, Inc.

           M. Comfort Mattress, LLC

 2.        First Day Declaration. Declaration of David Ladd, Executive Vice President and Chief
           Financial Officer of Art Van Furniture, LLC, in Support of Chapter 11 Petitions and First
           Day Motions [Docket No. 12]

           Status:    The Declaration will be relied upon as evidentiary support for the first day
                      matters listed below.

                                          Procedural Motions

 3.        Joint Administration Motion. Debtors’ Motion for Entry of an Order (I) Directing
           Joint Administration of Chapter 11 Cases, and (II) Granting Related Relief [Docket No.
           2]

           Status:    This matter is going forward.

 4.        Creditor Matrix Motion. Debtors’ Motion Seeking Entry of an Order (I) Authorizing
           the Debtors to File a (A) Consolidated List of Creditors in Lieu of Submitting a Separate
           Mailing Matrix for Each Debtor and (B) Consolidated List of the Debtors’ Thirty Largest
           Unsecured Creditors, (II) Waiving the Requirement to File a List of Equity Security
           Holders, (III) Authorizing the Debtors to Redact Certain Personal Identification
           Information, and (IV) Granting Related Relief [Docket No. 6]

           Status:    This matter is going forward.

 5.        Kurtzman Carson Consultants LLC 156(c) Retention Application. Debtors’
           Application for Entry of an Order Appointing Kurtzman Carson Consultants LLC as
           Claims and Noticing Agent Nunc Pro Tunc to the Petition Date [Docket No. 3]




                                                      2
13166391
                       Case 20-10553-CSS           Doc 34       Filed 03/09/20       Page 3 of 5




             Status:    This matter is going forward.

                           First Day Motions Pertaining to Business Operations 4

    6.       Cash Management Motion. Debtors’ Motion for Entry of Interim and Final Orders (I)
             Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B)
             Honor Certain Prepetition Obligations Related Thereto, and (C) Maintain Existing
             Business Forms and (II) Granting Related Relief [Docket No. 4]

             Status:      This matter is going forward with respect to an interim order.

    7.       Customer Programs Motion. Debtors’ Motion for Entry of Interim and Final Orders
             (I) Authorizing the Debtors to Maintain and Administer Certain Customer Programs and
             Honor Certain Prepetition Obligations Related Thereto and (II) Granting Related Relief
             [Docket No. 27]

             Status:      This matter is going forward with respect to an interim order.

    8.       Cash Collateral Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
             (I) Authorizing Use of Cash Collateral and Affording Adequate Protection; (II) Modifying
             the Automatic Stay; (III) Scheduling a Final Hearing; and (IV) Granting Related Relief
             [Docket No. 5]

             Status:      This matter is going forward with respect to an interim order.

    9.       Taxes Motion. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
             the Payment of Certain Prepetition Taxes and Fees and (II) Granting Related Relief
             [Docket No. 7]

             Status:      This matter is going forward with respect to an interim order.

    10.      Utilities Motion. Debtors’ Motion for Entry of Interim and Final Orders (I) Determining
             Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
             Providers from Altering, Refusing, or Discontinuing Utility Services, (III) Establishing
             Procedures for Determining Adequate Assurance of Payment, (IV) Requiring Utility
             Providers to Return Deposits for Utility Services No Longer in Use, and (V) Granting
             Related Relief [Docket No. 8]

             Status:      This matter is going forward with respect to an interim order.


4
         The Debtors anticipate filing the First Day Motions with docket numbers “TBD” on March 9, 2020, and may file
         additional First Day Motions prior to the First Day Hearing.



                                                            3
13166391
                     Case 20-10553-CSS       Doc 34      Filed 03/09/20    Page 4 of 5




 11.       Wages Motion. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
           the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
           Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs and
           (II) Granting Related Relief [Docket No. 9]

           Status:      This matter is going forward with respect to an interim order.

 12.       NOL Motion. Debtors’ Motion for Entry of Interim and Final Orders (I) Approving
           Notification and Hearing Procedures for Certain Transfers of and Declarations of
           Worthlessness With Respect to Common Stock and (II) Granting Related Relief [Docket
           No. 10]

           Status:      This matter is going forward with respect to an interim order.

 13.       Store Closing Sales Motion. Debtors’ Motion for Entry of Interim and Final Orders (I)
           Approving Procedures for Store Closing Sales, (II) Authorizing Customary Bonuses to
           Employees of Closing Stores, (III) Authorizing Assumption of the Consulting Agreement,
           and (IV) Granting Related Relief [Docket No. TBD]

           Status:      This matter is going forward with respect to an interim order.

 14.       Lienholder Claims Motion. Debtors’ Motion for Entry of Interim and Final Orders (I)
           Authorizing Debtors to Pay Certain Prepetition Specified Lienholder Claims and (II)
           Granting Related Relief [Docket No. 11]

           Status:      This matter is going forward with respect to an interim order.




                               [Remainder of page intentionally left blank.]




                                                     4
13166391
                     Case 20-10553-CSS       Doc 34      Filed 03/09/20    Page 5 of 5




 15.       Levin DIP Financing Motion. Debtors’ Motion for Entry of Interim and Final Orders
           (I) Authorizing Secured Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361,
           364(c), and 364(d), and (II) Granting Related Relief [Docket No. TBD]

           Status:      This matter is going forward with respect to an interim order.


Dated: March 9, 2020                              BENESCH, FRIEDLANDER, COPLAN &
Wilmington, Delaware                              ARONOFF LLP

                                                     /s/ Gregory W. Werkheiser
                                                  Gregory W. Werkheiser (DE No. 3553)
                                                  Michael J. Barrie (DE No. 4684)
                                                  Jennifer Hoover (DE No. 5111)
                                                  Kevin Capuzzi (DE No. 5462)
                                                  John C. Gentile (DE No. 6159)
                                                  222 Delaware Avenue, Suite 801
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 442-7010
                                                  Facsimile: (302) 442-7012
                                                  E-mail: gwerkheiser@beneschlaw.com
                                                          mbarrie@beneschlaw.com
                                                          jhoover@beneschlaw.com
                                                          kcapuzzi@beneschlaw.com
                                                          jgentile@beneschlaw.com

                                                  Proposed Counsel to the Debtors and Debtors in
                                                  Possession




                                                     5
13166391
